DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable with respect to claims 1-17 of US Patent 11,102,666.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US Patent 10,840,998 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of US Patent 11,102,666:
Pending Application 17/408,179
US Patent 11,102,666
An apparatus to monitor wireless traffic, the apparatus comprising
an apparatus to monitor wireless traffic, the apparatus comprising
at least one memory

instructions in the apparatus

processor circuitry to execute the instructions

 establish, via a first wireless interface, a wireless connection with first network credentials to match second network credentials of a primary access point
a first wireless interface to establish a wireless connection with first network credentials to match second network credentials of a primary access point
monitor traffic via a second wireless interface, the second wireless interface different than the first wireless interface
a second wireless interface, different than the first wireless interface, to monitor traffic
 identify, via the traffic monitored via the second wireless interface, a connection of a client to the primary access point
a traffic monitor to: identify, via the traffic monitored via the second wireless interface, a connection of a Wi-Fi client to the primary access point
 capture, via an alternate access point, a management frame transmitted from the primary access point to the client
capture a management frame transmitted from the primary access point to the Wi-Fi client
 insert a change channel announcement into the captured management frame
a frame generator to insert a change channel announcement into the captured management frame
re-transmit, via the first wireless interface, the captured management frame including the change channel announcement
a router to cause the first wireless interface to re-transmit the captured management frame including the change channel announcement



However, Patent 11,102,666 claim 1 does not explicitly disclose the limitations at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions.
However, in a similar field of endeavor, Van Antwerp teaches at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions [Van Antwerp ¶ 0113: components of the computing device 801, and are executed by the one or more processors 803 of the computer wherein disclosed methods can be performed by computer readable instructions embodied on computer readable media].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for establishing first and second wireless interfaces for capturing management frames transmitted by a primary access point, inserting a change channel announcement, and re-transmitting the captured management frame including the change channel announcement as disclosed by Patent 11,102,666 with an apparatus for capturing management frames implemented via a processor executing instructions stored in memory as disclosed by Van Antwerp.  The motivation to do so would be to provide well-known computing components to execute methods of wireless communication [Van Antwerp ¶ 0020: As will be appreciated by one skilled in the art, the methods and systems may take the form of an entirely hardware embodiment, an entirely software embodiment, or an embodiment combining software and hardware component].

Relevant Prior Art
The following references are regarded as the closest prior art to Applicant’s claimed invention:
Kohlios et al., “A Comprehensive Attack Flow Model and Security Analysis for Wi-Fi and WPA3, MDPI: Electronics, Retrieved from: https://www.mdpi.com/2079-9292/7/11/284/pdf, (October 30, 2018) [“Kohlios”; cited in Applicant’s IDS filed 08/20/2021] 
Kohlios teaches an apparatus to monitor wireless traffic via a second wireless interface [Kohlios p. 10, sec. 3.2.5: Using a wireless adapter set to monitor mode and a traffic sniffing software (i.e. traffic monitor), such as Wireshark, the attacker is able to view and capture all traffic flowing from a client to an AP and vice versa]; capture, via an alternate access point, a management frame transmitted from the primary access point to the client; insert a change channel announcement into the captured management frame [Kohlios p. 9, sec. 3.1.5: an attacker can use a rogue AP to have a user connect to the AP by sending a Channel Switch Announcement (CSA) beacon (i.e. management frame)]. 

Van Antwerp et al. (US 2019/0149994) [“Van Antwerp”; cited in Applicant’s IDS filed 08/20/2021]
Van Antwerp teaches an apparatus to monitor wireless traffic, the apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions [Van Antwerp ¶ 0113: components of the computing device 801, and are executed by the one or more processors 803 of the computer wherein disclosed methods can be performed by computer readable instructions embodied on computer readable media] to: 
capture, via an alternate access point, a management frame transmitted from the primary access point to the client [Van Antwerp ¶ 0043: rogue device 117 can mimic a network device (e.g., network device 116a, authorized access point, etc.) by copying and broadcasting/transmitting a beacon comprising identifier information (i.e. copying a beacon is analogous to capturing)]; and 
re-transmit, via the first wireless interface, the captured management frame [Van Antwerp ¶ 102: rogue device may be computer 801; ¶ 104: computer contains hardware/software for implementing various tasks (i.e. may implement copying of beacon and broadcasting/transmitting of beacon disclosed in ¶ 0043); ¶ 106: network adapter 808 (i.e. wireless interface)].

Splaine et al. (US 2016/0323706; “Splaine”; cited in Applicant’s IDS filed 08/20/2021]
Splaine teaches in response to determining the connection between the alternate access point and the client, analyze media requests transmitted via the alternate access point [Splaine ¶ 0058: user device 115 transmits an example beacon 325a to the router 305 via the Wi-Fi network 310 including destination identifying information 335 and payload information (e.g., media monitoring information 340)]; and
extract media identifying information from the media requests [Splaine ¶ 0062: router transmits beacon 325b to AME over public network wherein the beacon 325b contains media monitoring information and new source identifying information corresponding to router (i.e. router extracts media identifying information for inclusion in beacon 325b)].

Allowable Subject Matter
Claims 1-6 are allowable subject to resolution of the Double Patenting rejection detailed above.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, the limitations “establish, via a first wireless interface, a wireless connection with first network credentials to match second network credentials of a primary access point,” and “re-transmit, via the first wireless interface, the captured management frame including the change channel announcement” in combination with the remaining limitations of the claim are not found in the prior art, therefore, claim 1 is allowable.  Claims 2-6 depend from an allowable base claim, therefore, claims 2-6 are allowable.
Claims 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 7, the limitations “an alternate access point configured with the network credentials of the primary access point to enable communication between the client and the external network,” “transmit the captured beacon frame including the change channel announcement” in combination with the remaining limitations of the claim is not found in the prior art, therefore, claim 7 is allowed.  Claim 15 recites similar limitations as those of claim 7, therefore, claim 15 is allowed for similar reasons as stated above.  Claims 8-14 and 16-21 depend from an allowed base claim, therefore, claims 8-14 and 16-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474